Citation Nr: 1514999	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for radicular symptoms of degenerative disc disease, disc bulges, and spondylolisthesis of the thoracolumbar spine.

2.  Entitlement to service connection for absence of right peroneal and left sural sensory responses (claimed as bilateral heel numbness; also claimed as muscle atrophy of the extensor digitum brevis (EDB) muscle bilaterally; also claimed as absence of right sural sensory response).  

3.  Entitlement to service connection for acid reflux disease.

4.  Entitlement to an initial disability rating in excess of 40 percent assigned for loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The appellant served on active duty from May 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the appellant's claims of entitlement to service connection for: degenerative disc disease, disc bulges, and spondylolisthesis of the thoracolumbar spine [assigning a 20 percent disability rating, effective March 23, 2005]; chondromalacia patella, right knee (limitation of motion) [assigning a 20 percent disability rating, effective March 23, 2005]; and chondromalacia patella, right knee (painful motion) [assigning a 10 percent disability rating, effective March 23, 2005].  The August 2005 rating decision also denied entitlement to service connection for: radicular symptoms of degenerative disc disease, disc bulges, and spondylolisthesis; absence of right peroneal and left sural sensory responses; acid reflux disease; IBS; and gastritis. 

The appellant testified before a Decision Review Officer in January 2010.  In November 2010, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing.  Transcripts of these proceedings have been associated with the appellant's VA claims file.

This case was previously before the Board in June 2011.  At that time, the Board noted that, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of a (TDIU) was before the Board.  In the June 2011 decision, the Board denied entitlement to service connection for gastritis and remanded the remaining claims on appeal for additional development.  

In a September 2012 rating decision, the appeals management center (AMC) granted a rating for loss of use of the right lower extremity at a 40 percent rating, effective March 24, 2009 (replacing his separate disability ratings for his right knee, which terminated on March 24, 2009), and increased the Veteran's lumbar spine disability to 40 percent as of August 11, 2006.  In addition, the AMC granted TDIU in its September 2012 rating decision; as such, this issue is no longer on appeal.

In November 2013, the Board adjudicated several claims, and remanded the issues of entitlement to service connection for radicular symptoms of degenerative disc disease, disc bulges, and spondylolisthesis of the thoracolumbar spine, entitlement to service connection for absence of right peroneal and left sural sensory responses (claimed as bilateral heel numbness; also claimed as muscle atrophy of the extensor digitum brevis (EDB) muscle bilaterally; also claimed as absence of right sural sensory response), entitlement to service connection for acid reflux disease, entitlement to service connection for IBS, and entitlement to a disability rating in excess of 40 percent assigned for loss of use of the right foot (rating the Veteran's right knee disabilities).  These remanded items are again before the Board for further appellate review.

The issues of entitlement to service connection for absence of right peroneal and left sural sensory responses (claimed as bilateral heel numbness; also claimed as muscle atrophy of the extensor digitum brevis (EDB) muscle bilaterally; also claimed as absence of right sural sensory response) and entitlement to service connection for acid reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent evidence of record does not reflect a diagnosis of a neurological abnormality in the Veteran's lower extremities relating to his service-connected lumbar spine disability.

2.  The competent evidence of record does not reflect ankylosis or range of motion measurements of his right knee as of March 24, 2009.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for radicular symptoms of degenerative disc disease, disc bulges, and spondylolisthesis of the thoracolumbar spine are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a disability rating in excess of 40 percent for the Veteran's right knee disabilities (currently rated as loss of use of the right foot) are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5256, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in June 2005, October 2006, and June 2011, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, any timing issues with regard to providing the Veteran with appropriate notification have been resolved by readjudication of the Veteran's claims subsequent to the notice, most recently in May 2014.

The Veteran's claim for an increased rating for his right knee disability, currently rated as loss of use of the right foot, arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in November 2010. In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal and inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case was initially remanded in June 2011, in order to provide the Veteran with appropriate VCAA notice, to obtain outstanding VA treatment records, and to provide the Veteran with VA examinations in order to obtain opinions as to whether he had radiculopathy or a disorder causing bilateral heel numbness related to his service-connected lumbar spine disability and to evaluate the current nature and severity of his service-connected right knee disability.

As noted above, the Veteran was provided with VCAA notice in June 2011.  In addition, outstanding VA medical records were added to the claims file.  The Veteran was scheduled for VA examinations in June 2011, but he did not report at the scheduled time and did not provide a reason for his absence.

In November 2013, the Board again remanded the claims, noting that it was unclear whether the Veteran was properly notified of the examinations, and that another attempt should be made to schedule him for VA examinations. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.)  Pursuant to the Board's instructions, the Veteran was re-scheduled for VA examinations in April 2014.  Again, he did not report for his examinations.  

The VA facility involved "normally advises the [Veteran] of the time and place." VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 3, Section B.14.d. There is no notice letter in the Veteran's claims files, however.  This raises a potential presumption of regularity problem.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (overturning Khyn v. Shinseki, 23 Vet. App. 33 (2010)).  In other words, it is possible that the Veteran did not receive a notice letter as is normal. However,  neither he nor his representative has challenged his failure to appear, even after being informed of it in a May 2014 supplemental statement of the case, on this basis. Assuming a notice letter was sent, clear rebuttal evidence is required but does not exist. Clarke v. Nicholson, 21 Vet. App. 130 (2007).  Neither he nor his representative has argued that there was good cause to excuse his failure to appear. 38 C.F.R. § 3.655(a).  Absent good cause, adjudication is made on the evidence of record. 38 C.F.R. § 3.655(b).  A remand so that an examination complete with opinion can be rescheduled therefore is not warranted.

Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Radicular symptoms of degenerative disc disease, disc bulges, and spondylolisthesis of the thoracolumbar spine 

Service treatment records reflect that the Veteran reported bilateral heel and lower leg numbness in August 2004.  The Veteran had no back pain at that time.  In May 2005, it was noted that he had permanent nerve damage in both feet and muscle atrophy of the EDB muscle.  In January 2005, a Medical Board found that the Veteran had back pain that did not radiate into his legs, but that he had numbness in his heels.  His Report of Medical History reflects his reports of foot trouble and numbness and tingling.  The examiner noted that the Veteran had an absence of right peroneal sensory and left sural sensory responses and possible congenital absence of the EDB muscled.  His separation Report of Medical Examination reflected normal lower extremities and normal feet.    

The Veteran underwent a VA examination in August 2005.  He indicated that he had been experiencing pain in his legs and nearly constant back pain with occasional radicular pain, most pronounced on the right with numbness at
both heels.  He reported that his legs were becoming slightly atrophied and markedly weaker, and that he attributed this to the back problem that had developed.  The examiner noted that a magnetic resonance imaging (MRI) disclosed bulging disks, a grade 1 spondylolisthesis, and foraminal impingement at L5-S1.  Accordingly a nerve conduction study was done which was normal with the exception of absence of the peroneal branch on the left and right which the electromyographer felt was likely to be a congenital absence of an innervated muscle.  Upon examination, he had intact patellar reflexes bilaterally and ankle reflexes bilaterally.  He complained of numbness in the L5-S1 dermatome.  Sensation to monofilament and vibratory sense was intact.  The examiner noted that it did appear that the Veteran had weakness with dorsiflexion and plantar flexion of both feet as witnessed by his inability to walk on his tiptoes or heels.  Abnormal peroneal nerve conduction time bilaterally.

Findings might be consistent with a peroneal neuropathy such as Charcot Marie-Tooth.  There is no family history of this and the findings on clinical exam were not fully characteristic.  The examiner found that, with the presence of ankle and knee
reflexes and no objective sensory deficit it was difficult to surmise that the EMG nerve conduction deficit was secondary to degenerative disk disease or disk impingement, however the patient does have magnetic resonance imaging
evidence that would allow for this possibility.

VA and private medical records reflect ongoing treatment for the Veteran's back and intermittent reports of pain radiating into the backs of his legs.  The record does not reflect a diagnosis of neurological abnormalities in the Veteran's lower extremities related to his service-connected lumbar spine disorder.

Analysis 

The Board finds that the evidence of record does not support a grant of service connection for radicular symptoms of degenerative disc disease, disc bulges, and spondylolisthesis of the thoracolumbar spine.  While the Veteran has reported some radiating pain in his legs, results of a nerve conduction study were normal, except for the unrelated absence of the peroneal branch on the left and right.  The examiner determined that it was difficult to surmise that the nerve conduction deficit was secondary to degenerative disk disease or disk impingement based on the presence of ankle and knee reflexes with no objective sensory deficit.   While the examiner did note that it was possible that these symptoms were related to his back disability, opinions of this nature amount to 'nonevidence,' neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999).  

The record does not include a diagnosis of any neurological abnormalities associated with the Veteran's lumbar spine disability.  The Veteran has reported that he has experienced pain in his legs that he feels is related to his service-connected lumbar spine disability.  While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between his leg pain and service-connected lumbar spine disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, he is not competent to provide an etiological opinion with regard to any disability of his legs.

As the preponderance of the evidence is against the claim for entitlement to service connection for radicular symptoms of degenerative disc disease, disc bulges, and spondylolisthesis of the thoracolumbar spine, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107. 



Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial disability rating in excess of 40 percent assigned for loss of use of the right foot from March 24, 2009

The Board notes that the Veteran's rating for his right knee disability was replaced with a rating for loss of use of the right foot under Diagnostic Code 5167 as of March 24, 2009.  Diagnostic Code 5167 provides a 40 percent disability rating for loss of use of a foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  

The Board remanded the issue of an increased disability rating for loss of use of the right foot from March 24, 2009, noting that the Veteran may have been entitled to a higher disability rating for his right knee based on ankylosis or range of motion measurements.  The Veteran was scheduled for VA examinations twice, but failed to report for both appointments.  Therefore, the claim will be rated based on the evidence of record.

Records as of March 24, 2009 reflect ongoing treatment for the Veteran's right knee; however, the medical records on file do not provide n the record of evidence that reflects that the Veteran has ankylosis, and there are no range of motion measurements included in these treatment records.  As such, the Board finds that the evidence currently of record does not support a higher disability rating for the Veteran's right knee disabilities.  

As the preponderance of evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for radicular symptoms of degenerative disc disease, disc bulges, and spondylolisthesis of the thoracolumbar spine is denied.

An initial disability rating in excess of 40 percent assigned for loss of use of the right foot is denied.


REMAND

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notwithstanding the Veteran's absence at his scheduled examinations in June 2011 and April 2014, the Board notes that in August 2005 the Veteran was provided with a VA examination which, for the following reasons, is inadequate.
 
With regard to the Veteran's claim for entitlement to service connection for GERD, the Board notes that service treatment records reflect that the Veteran was seen for nausea, regurgitation, and abdominal pain in February 2005.  He was assessed with gastritis and with acid reflux in May 2005.  The Veteran's separation Report of Medical Examination reflected normal abdomen.  Report of Medical History reflected the Veteran's report that he did not have frequent indigestion or heartburn.

The August 2005 VA examiner noted the in-service treatment, but found that the Veteran did not describe current symptoms, stating that those symptoms had gone away with the use of medication.  However, the record reflects that the Veteran has been diagnosed with GERD over the appeals period. See May 2011 VA medical records.  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, it is unclear whether the disability has resolved or is merely being treated with medication but, in any event, as the evidence of record shows that the Veteran has a current diagnosis of GERD, the Board finds that an opinion should be obtained as to whether the Veteran's GERD was incurred in or is related to active duty service.  

In terms of the Veteran's claim for entitlement to service connection for absence of right peroneal and left sural sensory responses (claimed as bilateral heel numbness; also claimed as muscle atrophy of the extensor digitum brevis (EDB) muscle bilaterally; also claimed as absence of right sural sensory response), the Board notes that the August 2005 examiner found that the Veteran had abnormal peroneal nerve conduction time bilaterally, and that it was possible that these findings were consistent with a peroneal neuropathy such as Charcot Marie-Tooth , but that there was no family history of this and the findings on clinical exam were not fully
characteristic.   However, there is evidence that the Veteran's  abnormal peroneal nerve conduction is congenital.  As such, an opinion should be obtained as to whether the Veteran's abnormal peroneal nerve conduction is congenital and, if so, whether it was aggravated while on active duty.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate specialist as to the etiology of GERD.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed opinion or in an addendum.

The specialist should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD was caused by or is etiologically related to any incident of active duty.

The specialist must provide reasons for each opinion. 

If the specialist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The specialist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the specialist rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Obtain an opinion from an appropriate specialist as to the etiology of bilateral heel numbness.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed opinion or in an addendum.

The specialist should opine as to 

a) whether there is a diagnosis associated with the
appellant's complained of bilateral heel numbness, and
whether any associated diagnoses are congenital,

b) if any of the appellant's diagnoses associated with his
complaints of bilateral heel numbness are congenital,
whether this/these condition(s were aggravated beyond
their natural progression by the appellant's time in active
duty service

c) whether it is at least as likely as not (50 percent
probability or more) that the appellant's bilateral heel
numbness is the result of active duty service (specifically
addressing his complaints of bilateral heel numbness in
his service treatment records).

The specialist must provide reasons for each opinion. 

If the specialist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The specialist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the specialist rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


